DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: Fig1, motor axis parallel to blade longitudinal axis, mass moves horizontally, flywheel present, no spring, no liquid dampener, floating mass
Species B: Fig2, motor axis perpendicular to blade longitudinal axis, mass moves vertically, flywheel present, no spring, no liquid dampener, floating mass
Species C: Fig3, motor axis perpendicular to blade longitudinal axis, mass moves vertically, no flywheel, spring mounted in line with motor, no liquid dampener, floating mass
Species D: Fig4, motor axis perpendicular to blade longitudinal axis, mass moves vertically, no flywheel, no spring, liquid dampener mounted on mass, floating mass
Species E: Fig5, motor axis perpendicular to blade longitudinal axis, mass moves vertically, no flywheel, no spring, no liquid dampener, mass mounted to ground via spring

The species are independent or distinct. The species are each related but distinct products. The inventions have mutually exclusive features (i.e. two-way distinctness). The specific claimed features which vary between the groups are discussed in detail above.
In addition, these species are not obvious variants of each other based on the current record.


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
A serious search burden is present as species A-E would each require different search terms and considerations (blade spring, flywheel, vertical movement, horizontal movement, liquid damper, ground spring, etc.)
A serious examination burden is present as a potential prior art reference than anticipates or renders obvious one of species A-E would not necessarily anticipate or render obvious another of the species.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745        

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745